                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                           CASE NO.: 8:18-cv-02608-SDM-AAS

HEALTHPLAN SERVICES, INC.,
a Florida corporation,

        Plaintiff,

v.

RAKESH DIXIT, an individual,
FERON KUTSOMARKOS,
an individual,
E-INTEGRATE, INC.,
a Florida corporation,
KNOWMENTUM, INC,
a Florida corporation,
and
MEDIA SHARK PRODUCTIONS, INC.,
a Florida corporation,

      Defendants.
___________________________________/


                               NOTICE OF COMPLIANCE

        PLEASE TAKE NOTICE, that in accordance with Order (D.E. 252), signed by

Amanda Arnold Sansone, the undersigned counsel, Alejandro J. Fernandez, states the

following:

     1) On January 28, 2020 at approximately 11:25 a.m. Rakesh Dixit hand-delivered to the

        office of Brinks Gilson & Lione, 401 E. Jackson Street, Suite 3500, Tampa, FL

        33602, a single Backup Plus Ultra Touch Seagate Rescue Edition hard drive, serial

        no. NAB1816C. The hard drive label states that the hard drive has a 2TB capacity.



                                             1
   2) In strict compliance with the Court’s order, no one at Brinks Gilson & Lione accessed

       the hard drive or any data on the hard drive.

   3) Rakesh Dixit did not produce a sealed envelope containing any password(s) together

       with the hard drive.

   4) Said hard drive was received by Cynthia Lovell. In the presence of Rakesh Dixit, Ms.

       Lovell photographed, bubble wrapped, and sealed the hard drive in a FedEx box with

       a label addressed to EPIQ, 3255 E. Elwood Street, Suite 110, Phoenix, AZ 85034.

   5) Mr. Dixit declined to accompany Ms. Lovell to deliver said FedEx package to a

       FedEx dropbox.

   6) On January 28, 2020, at 11:35 a.m., Ms. Lovell delivered the packaged hard drive to

       FedEx for next day delivery to EPIQ.

   7) Although HealthPlan’s counsel previously notified EPIQ to treat the password

       envelope in accordance with said Court order [D.E. #252], there was no password

       provided so such instructions are moot.

Dated: January 28, 2020                       Respectfully Submitted,

                                              By: /s/ Alejandro J. Fernandez
                                              Alejandro J. Fernandez
                                              Fla. Bar No. 32221
                                              Board Certified in Intellectual Property Law
                                              E-mail: afernandez@brinksgilson.com
                                              Stephen J. Leahu
                                              Fla. Bar No. 54037
                                              Board Certified in Intellectual Property Law
                                              E-mail: sleahu@brinksgilson.com
                                              BRINKS GILSON & LIONE, P.A.
                                              401 E. Jackson Street, Suite 3500
                                              Tampa, FL 33602
                                              Telephone No. (813) 275-5020



                                               2
                                            Facsimile No. (305) 275-5021

                                            William H. Frankel
                                            IL ARDC No. 3127933
                                            Admitted Pro Hac Vice
                                            wfrankel@brinksgilson.com
                                            Andrew J. Avsec
                                            IL ARDC No. 6292313
                                            Admitted Pro Hac Vice
                                            aavsec@brinksgilson.com
                                            BRINKS GILSON & LIONE, P.C.
                                            NBC Tower, Suite 3600
                                            455 N. Cityfront Plaza Drive
                                            Chicago, Illinois 60611
                                            Telephone No. (312) 321-4200
                                            Facsimile No. (312) 321-4299
                                            Counsel for Plaintiff




                            CERTIFICATE OF SERVICE

      I HEREBY certify that on January 28, 2020, I electronically filed the foregoing

document with the Clerk of the Court CM/ECF.



                                                  /s/ Alejandro J. Fernandez
                                                     Alejandro J. Fernandez




                                            3
